Citation Nr: 0944787	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  04-20 426A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to July 
1966.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which denied service connection for 
diabetes mellitus.  In a January 2004 rating decision, the RO 
confirmed and continued the previous denial of service 
connection for diabetes mellitus.

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in September 2005; the 
hearing transcript has been associated with the claims file.

In a June 2007 decision, the Board affirmed the RO's denial 
of the benefit on appeal.  The Veteran appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In May 2009, the Court vacated that Board's 
decision and remanded the case to the Board for 
readjudication in compliance with a July 2008 Joint Motion.  
The case is once again before the Board for review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

As a result of the order of the Court, the Board has been 
directed to undertake appropriate action consistent the Joint 
Motion for Remand and to readjudicate the claim.

The Veteran's service personnel records indicate that he was 
an aircraft repairman, and that he was stationed in Alaska 
between March 1965 and May 1966 with the 568th Transportation 
Company, USARAL.  The record does not reflect any service in 
the Republic of Vietnam, nor does the Veteran contend that he 
had service in the Republic of Vietnam.  Rather, the Veteran 
contends that he was exposed to herbicides as a result of his 
duties performing aircraft maintenance in the United States.

In verifying herbicide exposure for locations other than 
Vietnam or the DMZ in Korea, VA will furnish the Veteran's 
description of exposure to VA Compensation and Pension (C&P) 
Service and will request a review of the Department of 
Defense's (DoD) inventory of herbicide operations to 
determine whether herbicides were used as alleged.  See VA 
Adjudication Procedure Manual, M21-1MR, part IV, subpart ii, 
chapter 2, section C, paragraph 10(n).  If C&P service's 
review does not confirm herbicides were used as alleged, VA 
is then required to submit a request to the U.S. Army & Joint 
Services Records Research Center (JSRRC) for verification of 
exposure to herbicides.  Id.

In this case, VA submitted the Veteran's description of his 
alleged herbicide exposure to C&P and DoD for verification.  
A response was received from DoD in December 2003 which 
indicated that it could not verify the Veteran's account of 
herbicide exposure based on his experience with O-1 "Bird 
Dog" aircraft during service at Fort Wainwright, Alaska.  
The Veteran also stated that he worked on OH-13 and U6A 
aircraft at Fort Wainwright, as well as "Caribou" aircraft 
at Fort Benning and Fort Gordon in Georgia.  The 
circumstances of these potential exposures were not addressed 
in the DoD memorandum.

Moreover, VA did not subsequently contact JSRRC to further 
attempt to verify the Veteran's claims as set forth above.  
Therefore, remand for this additional verification is 
necessary.

The Board notes the Court's reference to Fort Richardson, 
Alaska in its order.  Development regarding the Veteran's 
potential herbicide exposure at this location has not been 
undertaken.  However, in order to fully comply with the 
Court's order, VA should confirm with the relevant service 
department, the U.S. Army in this case, whether the Veteran 
served at Fort Richardson.  If so, additional development as 
outlined above should be undertaken to determine if the 
Veteran was exposed to herbicides during that time. 

In addition, the Board notes that during the pendency of the 
Veteran's claim, the Court in a recent decision held that 
VCAA notification must include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, on remand, the Veteran should be provided 
appropriate notice concerning the criteria for establishing a 
disability rating and effective date of any potential award 
of benefits.

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO/AMC should obtain a full copy 
of the Veteran's service personnel 
records, and undertake any additional 
development necessary to determine whether 
the Veteran was stationed at Fort 
Richardson, Alaska, during service.

3.  If, and only if, the Veteran has 
confirmed service at Fort Richardson, 
Alaska, the RO/AMC will furnish the 
description of herbicide exposure at Fort 
Richardson to Compensation and Pension 
(C&P) and will request a review of the 
Department of Defense's (DoD) inventory of 
herbicide operations to determine whether 
the Veteran could have been exposed to 
herbicides as a result of working on 
aircraft including OH-13 and U6A aircraft 
at Ft. Richardson, Alaska.

4.  The RO/AMC will furnish the Veteran's 
description of herbicide exposure to 
Compensation and Pension (C&P) and will 
request a review of the Department of 
Defense's (DoD) inventory of herbicide 
operations to determine whether the 
Veteran could have been exposed to 
herbicides as a result of working on OH-13 
and U6A aircraft at Ft. Wainwright, Alaska 
and/or working on "Caribou" aircraft at 
Ft. Benning and Ft. Gordon, Georgia.

3.  If the above C&P review does not 
confirm herbicide exposure, the RO/AMC 
should forward information regarding the 
circumstances of the Veteran's claimed 
herbicide exposure due to work on OH-13 
and U6A aircraft at Ft. Wainwright (and 
Ft. Richardson, if appropriate), and/or 
working on "Caribou" aircraft at Ft. 
Benning and Ft. Gordon, to the U.S. Army 
and Joint Services Records Research Center 
(JSRRC), at 7701 Telegraph Road, 
Alexandria, VA 22315-3802, so that it can 
provide any information based on a review 
of unit or other records that might 
corroborate the Veteran's claims of 
herbicide exposure.

4.  The RO/AMC should forward information 
regarding the circumstances of the 
Veteran's claimed herbicide exposure due 
work on O-1 "Bird Dog" aircraft during 
service in Ft. Wainwright (and Ft. 
Richardson, if appropriate), Alaska, to 
the U.S. Army and Joint Services Records 
Research Center (JSRRC), at 7701 Telegraph 
Road, Alexandria, VA 22315-3802, so that 
it can provide any information based on a 
review of unit or other records that might 
corroborate the Veteran's claims of 
herbicide exposure.

5.  If the JSRRC or other appropriate 
agency requests more specific descriptions 
of the Veteran's herbicide exposure, 
notify the Veteran and request that he 
provide the necessary information.  If the 
Veteran provides additional information, 
forward it to the requesting agency.

6.  When the development has been 
completed, the RO/AMC should review the 
case again based on the additional 
evidence.  If the benefit sought is not 
granted, the RO/AMC should furnish the 
Veteran and his representative with a 
Supplemental Statement of the Case, and 
should give the Veteran a reasonable 
opportunity within which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


